Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is responsive to the Amendment filed 11/30/2022.
2.	Claims 1-15 are pending in this application. Claims 1, 6 and 11 are independent claims. In the instant Amendment, claims 1, 6 and 11 were amended. This is a Non-Final action on the RCE filed 11/30/2022.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-2, 6-7 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over LA in view of Lee et al (“Lee” US 2015/0338988) in view of LA et al (“LA” US 20160187994).

Regarding claims 1, 6 and 11, Lee discloses an operation method, applied to a terminal device, wherein the terminal device comprises a first screen that is bendable (see fig 2a and paragraph [0123]) and a second screen that is disposed on a side frame of the terminal device (see fig 2b, 252a/b and paragraph [0132]), and the method comprises: 
displaying shortcut function icons on the second screen (see fig 48 where icons 4821/4822/4823 are shown on side screen 252a/b), in a case that the first screen displays an information input box and an information editing window which is used for information editing, wherein the shortcut function icons are function icons related to the information editing (see fig 48 where message editing screen 4810 is shown; also see paragraphs [0286]-[0289]); 
receiving a first input operation performed on a target function icon in the shortcut function icons; and in response to the first input operation, executing a function corresponding to the target function icon (see fig 48a where icon 4821 is shown selected to generate image selection screen shown in fig 48b; also see paragraphs [0286]-[0289]).

Lee does not expressly disclose displaying the shortcut icons on the second screen, in a case where the first screen is bent.

However, LA discloses the terminal device comprises a first screen that is bendable (see figs 1A-1C and paragraphs [0051]-[0055] where flexible display 115 is shown; also see fig 6 where main display area, (a3) is shown) and a second screen that is disposed on a side frame of the terminal device (see fig 6 and paragraphs [0128]-[0131] where edge display area (a1) is shown), and
displaying shortcut function icons (see figs 11A, 11B and 21; where shortcut function icons are shown in edge display area (a1); also see paragraphs [0165]-[0167]) on the second screen, in a case that the first screen is bent (see fig 7 and paragraphs [0138]-[0141]; e.g., edge display area (a1) is activated- e.g., displays shortcut function icons- if an angle at which the foldable device is unfolded is greater than or equal to a predetermined angle)); 
receiving a first input operation performed on a target function icon in the shortcut function icons; and in response to the first input operation, executing a function corresponding to the target function icon (see figs 11A and 11B, “a1”; also see paragraph [0210] “an execution screen that relates to an application which corresponds to the icon i20 touched by the user may be displayed on the flexible display unit 115”). It would have been obvious to an artisan before the effective filing date of the invention to include La’s teachings of activating function icons as an alternative to Lee’s teachings of activating function icons as known equivalents yielding predictable results. 

Regarding claims 2, 7 and 12, Lee discloses wherein before the receiving a first input operation performed on a target function icon in the shortcut function icons, the method further comprises: displaying the information input box in a first display area of the first screen and displaying an information editing window in a second display area of the first screen, according to the bending parameters (see fig 48 the message app is shown).
Lee does not expressly disclose obtaining bending parameters of the first screen, wherein the bending parameters comprise a bending angle and a bending position. 
However, LA discloses obtaining bending parameters of the first screen, wherein the bending parameters comprise a bending angle and a bending position (see figs 18A and 18B; also see paragraphs [0192]-[0195]). It would have been obvious to an artisan before the effective filing date of the invention to include La’s teachings of activating function icons as an alternative to Lee’s teachings of activating function icons as known equivalents yielding predictable results.


Allowable Subject Matter
5.	Claims 3-5, 8-10 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
6.	Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Yang et al (US 20180374411 A1).
Kim et al (US 20130300697 A1).
Lee et al (US 20140218321 A1).
Jang et al (US 11228669 B2).
Kim et al (US 20160026381 A1).
Oh et al (US 20170115944 A1).
Kim et al (US 20160062600 A1).

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAWN N TILLERY whose telephone number is (571)272-6480. The examiner can normally be reached M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHAWN N TILLERY/Primary Examiner, Art Unit 2174